Gilbert, J.
We think the writ of certiorari should have been directed to the board of trustees instead of the corporation; and that the return should have been made by them, or by the clerk. By the eighth section of the village charter, the trustees áre required to form a board, and the next section requires the clerk to attend all meetings of such board, to record their proceedings, and to deliver such record over to his successors. Laws 1853, chap. 304. Re Mt. Morris Square, 2 Hill, 23; People v. Colwell, 6 Abb. 151.
But as an amendment of this defect might be allowed, we will consider the material objections of the relator. It is said the statute, which authorizes the proceeding, violates section 16 of article 3 of the constitution. We shall not spend much time on this, for the learning pertaining to it has been pretty nearly exhausted in previous cases. We think this act fairly meets the test, declared in the last reported decisions of the court of appeals, on this subject, that if the title of an act fairly and reasonably announces the subject, and it is a single one, and if the various parts thereof relate to that, it is sufficient. Re Mayer, 50 N. Y. 504.
The act is in substance one to amend the charter of the village. *89The conferring of power to create a debt, for the purpose of supplying the village with water, is only one of. the elements of the general subject. All the provisions of the act are appropriate to an amendment of the charter, and no matter how many particulars are embraced in the statute, they together constitute but one subject. Nor is it material that-the title mentions one of those particulars and omits the others; since it does state that it is an act to amend the charter.
It sufficiently appears that a survey and estimate were made and published, as provided by sections 3 and é of the act. But if there were irregularities in these parts of the proceedings, they were not of a kind that can be corrected by means of a certiorari, being only executive and not judicial acts. It is alleged that the tax payers have not voted in favor of creating the debt. We think otherwise. A resolution was passed and published, setting forth the question to be voted on, and the form of the ballot to be used. The form of the ballot was wholly within the control of the trustees; and there is no evidence before us that they intended any deception, or that anybody was deceived by it. If such evidence had been given, it would not have furnished ground for reversing the proceedings, because it would have shown a legislative error, and not a judicial one, in its character. For the reason last stated, the other error alleged, namely, the change of plan, and of pipes, cannot be reviewed upon a certiorari.
Upon the whole case, the writ must be quashed, with costs to be paid by the relator.

Certiorari quashed.